DETAILED ACTION
Status of the Claims
1.	Claims 13-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 13-19 in the reply filed on 8/23/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 13-15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2012/0186999) in view of Cheng et al. (ACS Appl. Mater. Interfaces, 2016, 17784-17792).
Claim 13. A methane sensor (electrochemical sensor capable of detecting methane [0001] and Fig 1) comprising: 
a polymeric substrate including a plurality of electrodes including an anode and a cathode thereon (support 1, comprised of polymer including three electrodes; [0070] and Fig 1), 
a quantity of nanoparticles containing a selected catalyst on plurality of electrodes (nano sized particles containing platium disposed on the surface of electrodes; [0019][0022]); and 
a solid polymer electrolyte that is porous covering the plurality of electrodes (solid electrolyte comprised of polymer are porous disposed over the electrodes; [0037]).  
Walton et al. do not teach the plurality of electrodes are porous, conductive, carbon- bearing regions of the polymeric substrate containing pores and nanoparticles are in the pores of the electrodes.
According to applicant’s specification, electrodes formed on polymeric substrate using laser ablation yields porous, conductive, carbon-bearing regions (see [0040][0041]. Walton et al. teach electrodes could be produced using laser jet printing or other known methods to those skills in the art [0028].  Cheng et al. teach method of forming electrodes on a polyimide substrate (Kapton) using laser ablation (section 3.1), the method yield electrodes having porous structure that increases the absorbed volume of target molecules and thereby increase sensor sensitivity (page 17785, col. 2, paragraph 2 and section 3.1).
Therefore, it would have been obvious to one of ordinary skill in the art in view of Cheng et al. teaching to form the electrodes of Walton using laser ablation method because laser ablation would yield electrodes having porous and carbonization having increases surface area to absorb more target molecules and thereby would increase electrochemical sensor sensitivity.

Claim 14. modified Walton et al. teach the polymeric substrate is selected from the group consisting of Kapton®, polyfurfural alcohol, phenol- formaldahyde, lignin, cellulose, and graphene oxide (polymeric substrate is Kapton; see Cheng et al. section 2.2).  

Claim 15. Walton teach configuration of electrodes as shown is Shepherd’s Crook but other configurations are feasible [0070]. Walton do not teach the plurality of electrodes are interdigitated with one another, however, Cheng et al. teach biosensor comprising interdigitated electrode configuration for detection of analyte such as BPA (page 17785, col. 2, paragraph 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Cheng et al. teaching to modify Walton et al. electrode configuration to be an interdigitated configuration because it was one of the known electrode configuration used in biosensor and its use would have yield similar results with reasonable expectation. 

Claim 18. Walton et al. teach the selected catalyst is selected from the group consisting of palladium, platinum, rhodium, iridium, or a combination of cobalt, nickel, phosphorous, a carbon nitride and a metal chalcogenide (nano sized particles containing platinum disposed on the surface of electrodes; [0019][0022]).  

Claim 19. Walton et al. teach a membrane on an outside surface of the solid polymer electrolyte, wherein the membrane permits methane to pass therethrough but inhibits organic molecules that are larger than methane to pass therethrough (semi-permeable membrane to prevent cationic and anionic species to reach the working electrode; [0038]).

4.	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. and Chen et al.  as applied to claim 13 above, and further in view of Chen et al. (US 2013/0153442).
Claims 16 and 17, Walton et al. teach the solid polymer electrolyte includes: an ionic liquid such as 1-ethyl-3- methylimidazolium tetrafluoroborate [0035] retained in matrix [0033][0034] but do not teach ionic liquid is dissolved in one of N-Methyl-2-pyrrolidone and dimethylformamide combined with polyvinylidene fluoride, or 2Appl. No. 16/357,817 Response to Restriction Requirement dated July 15, 2021Amendment dated August 23, 2021an ionic liquid dissolved in in a solvent selected from the group consisting of: polymethylmethacrylate, polyethylene oxide, polyvinyl chloride and polyethylene glycol combined with Nafion. However, Chen et al. teach ionic liquid could be retained in polymer membrane [0021] comprised of polytetrafluoroethylene i.e. Nafion or polyvinylidene fluoride with an additive such as polyethylene glycol.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Chen et al. teaching to try the polymer matrix comprised of polyvinylidene fluoride with an additive such as polyethylene glycol to retain the ionic liquid of Walton et al. because it was one of the known polymer matrix used to store ionic liquid and its use would have yield similar results with reasonable expectation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796